DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
In response to the Amendment filed on May 13, 2020, claims 1-14 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Chinese Pub. No. CN104536531 A, hereinafter referred to the translation) in view of Park et al (US Pub. No. 2016/0363960 A1).
Regarding claim 1, Figs. 2, 3 and 5 of Liang et al broadly discloses the display module comprising: a flexible panel (i.e. the flexible display screen 5), wherein bumps (i.e. the flange or the protruding edge 16 in Fig. 5) are formed along two opposing sides of the flexible panel respectively, and a size of the bumps in a thickness direction of the flexible panel is larger than a thickness of the flexible panel (i.e. the size of the flange or the protruding edge 16 is thicker than the flexible display screen 5, see Fig. 5); two slide rails (i.e. the first support rail 6, the second support rail 7, and the third support rail 8 in Fig. 2) arranged opposite to and in parallel with each other, wherein each of the two slide rails has a groove (i.e. the groove formed by the u-shaped first receiving cavity 14 in Fig. 5) that extends along the slide rail (6, 7 and 8) for receiving a respective bump (16), and for each groove (14).  It is noted that the teaching of Liang et al does not specifically disclose that the slide rails is curled slide rail has groove that extend along a curling direction of the slide rail and the bump is able to enter a respective groove of a respective slide rail of the two curled slide rails through the groove entry of the groove and move along the grooves where the bumps resides as required.  However, Figs. 4, 7A-7C and 10-12C of Park et al broadly discloses that the two curled slide rails (i.e. the spiral sliding paths 312, 322 in the support blocks 310, 320 in Fig. 4) has a groove (i.e. is the spiral sliding path312, 322) extends along a curling direction of the slide rail for receiving a respective bump of the bumps (see Figs. 7A-7C and 12A-12C) and for each groove, a groove entry (i.e. the entrance of the spiral sliding path 312, 322) for entering the groove is formed at one end of a respective slide rail of the two curled slide rails, and each of the bumps is able to enter a respective groove of a respective slide rail of the two curled slide rails through the groove entry of the groove and move along the grooves where the bumps resides, so as to drive the flexible panel to be curled and received within the receiving rail (see Figs. 10-12C) and drive the flexible panel (100) to be pulled out from the receiving rail.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify display module of Liang et al with the features of the slide rails is curled slide rail has groove that extend along a curling direction of the slide rail and the bump is able to enter a respective groove of a respective slide rail of the two curled slide rails through the groove entry of the groove and move along the grooves where the bumps resides as taught by Park et al as both Liang et al and Park et al are directed to the display module, so as to smooth and easier rolling out the flexible display panel or retracting back to the case of the reel type display device, thereby to extend the life time of the flexible display.
Regarding claim 3, Figs. 4, 7A-7C and 12A-12C of Park et al broadly discloses that the guide member (i.e. the spiral sliding path 312, 322) is helical slide member.
Regarding claim 4, it is noted that the teachings of Liang et al and Park et al do not specifically disclose that the-grooves of the two curled slide rails are arranged on facing sides of the two curled slide rails, and the-groove entries of the grooves of the two curled slide rails are arranged to face each other as required.  However, such limitations of the-grooves of the two curled slide rails are arranged on facing sides of the two curled slide rails, and the-groove entries of the grooves of the two curled slide rails are arranged to face each other are considered the arbitrary obvious design choice, so as to provide the desired position of the groove to face each other for the rollable display device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (Chinese Pub. No. CN104536531 A, hereinafter referred to the translation) in view of Park et al (US Pub. No. 2016/0363960 A1) and further in view of Kim et al (US Pub. No. 2016/0205791 A1)
Regarding claim 10, it is noted that the teachings of Liang et al and Park et al do not specifically disclose that the hollow axis cylinder as required.  However, Figs. 1A  and 1C of Kim et al a hollow axis cylinder (i.e. the housing 300) for allowing the flexible panel (i.e. the flexible display panel 100) to enter the grooves (i.e. the opening OP) of the hollow axis cylinder (300).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify display module of Liang et al and Park et al with the features of the hollow axis cylinder as taught by Kim et al as both Liang et al, Park et al and kin et al are directed to the display module, so as to provide the hollow axis cylinder of the display module. 

Allowable Subject Matter
Claims 2, 5-9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 


/JOE H CHENG/
Primary Examiner
Art Unit 2626